IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOAN LICHTMAN,                            : No. 487 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
KELLEY HODGE, JOHN DELANEY,               :
KATHLEEN MARTIN, SETH WILLIAMS,           :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.